 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD,It is recognized that there could be instances of contracting out which would not'be in accord with the existing practice and, hence, would be a change in workingconditions.Thus, Respondent concedesarguendothat a substantial departure fromthe previous pattern of conduct might effect a change in working conditions.But,.clearly, that is not the situation before usGeneral Counsel argues that Respondent's history of contracting out work does.not constitute a defense and seeks to analogize this course of conduct with a historyof admitted 8(a)(3) violations which would not be a defense to an existing 8(a)(3),charge.General Counsel's argument is not valid, as it assumes the very question inissue here, viz, whether Respondent's practices were violative of the Act.12Thecrux of the violation charged is a unilateral change in working conditions.And ahistory of contracting out work over a period of years without prior bargaining withtheUnion demonstrates that there was no unilateral change in working conditions.In view of the foregoing, I conclude that the line of cases exemplified byTown &Countryis not controlling here and that it would be inappropriate to extend and applythe doctrine set forth in those cases to to the instant case.As I have observed above,.the nub of the case is whether the Respondent effected a change of existing workingconditions.If it did not, it was not under a duty to notify the Union and bargainwith it before engaging in such action. In view of the long history of Respondent'sbusiness practices of contracting out work, its action in the two instances complained'of did not constitute a unilateral change in working conditions.There was thereforeno duty to notify the Union and bargain with it.13 I shall therefore recommend thatthe complaint be dismissed in its entirety.14RECOMMENDED ORDERFor the reasons above expressed and on the entire record, it is hereby recommended'that the complaint be dismissed in its entirety.12Cf.Peerless Distributing Company,144 NLRB 1510.13This is not to say that the subject of contracting out is not a proper subject forcollective bargaining.Clearly, the Respondent is not relieved of the duty to bargainwith the Union about any proposed changes requested by the Union which would limitin any way the Respondent's right to contract out work of the maintenance unit.Butthe time for such bargaining is when the parties are negotiating for a contract.14Having reached the conclusion that the Respondent did not effect a unilateral changein the working conditions and, hence,was not under a duty to bargain with the Union,regarding its action,I find it unnecessary to, and do not,reach the question whetherthe Union waived its right to notice and to bargain about each specific contracting-out-job or whether the Union had consciously bargained away this right.Whitfield Pickle CompanyandRetail,Wholesale and DepartmentStore Union,AFL-CIO.Cases Nos. 15-CA-2449 and 15-CA-2449-2.March 5, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Leo F. Lightner issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board151 NLRB No. 49. WHITFIELD PICKLE COMPANY43Thas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Brown andJenkins].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed. The Board has consideredthe entire record in these cases, including the Trial Examiner's,Decision, the exceptions, and brief, and hereby adopts the TrialExaminer's findings, conclusions, and recommendations.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder, the Order recommended by the Trial Examiner andorders that the Respondent,Whitfield Pickle Company of Mont-gomery, Alabama, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's RecommendedOrder, with the following modification:Modify paragraph 1(e) to read :"(e)Promulgating, maintaining, or enforcing rules prohibitingits employees from engaging in solicitation or discussion on com-pany premises during their nonworking time in connection withtheir union or concerted activities or prohibiting the distributionof literature relating to such activities in nonworking areas duringnonworkingtime." 21We agree, asthe TrialExaminer in effect found,that Respondent violated Sec-tion 8(a) (1) by prohibitingunion discussion and solicitation during the employees' owntime and by prohibiting employee distribution of union literature in nonworking areasduring nonworking time.2The fourth indented paragraph of the notice shall be amended to readWE WILL NOT promulgate,maintain,or enforce any rule which unlawfully pro-hibits our employees from engaging in solicitation, discussing union activities, ordistributing literature on behalf of Retail,Wholesale and Department Store Union,AFL-CIO, orany other labor organization.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThis proceeding was heardbefore TrialExaminerLeo F. LightnerinMontgomery,Alabama, on July 7, 1964, onthe complaintof theGeneralCounsel,as amended,and the answerof Whitfield Pickle Company,herein referred to as Respondent.' Theissues litigatedwere whetherthe Respondent violated Sections 8(a)(1), (3), and (4),and 2(6) and(7) of the Labor-Management RelationsAct, 1947, asamended, 61Stat.136, hereincalled the Act.The parties waived oralargumentand briefs filedby the General Counsel andRespondenthave been carefully considered.During thehearing the Trial Examinerreserved rulings on several motions.These motions aredisposed of in accordancewiththe findings and conclusionsherein set forth.'The charge in Case No. 15-CA-2449 was filed on February 27, 1964,and amendedon April 28, 1964The charge in Case No. 15-CA-2449-2 was filed an March 18, 1964.The complaint was issuedon May11, 1964. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Alabama corporation, maintaining its principal office, and themanufacturing plant with which we are herein concerned, in Montgomery, Alabama,where it is engaged in the manufacture, sale, and distribution of pickles and pickleproducts.During the 12 months preceding the issuance of the complaint, a repre-sentative period, Respondent purchased, transferred, and delivered to its Alabamaplant, goods and materials valued in excess of $50,000, which were transporteddirectly from States in the United States other than the State of Alabama.The com-plaint alleges, the answer admits, and I find, that Respondent is an employer engagedin commerce wihin the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union, AFL-CIO, herein called theUnion, is a labor organization within the meaning of Section 2(5) of the Act.HI.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesThe principal issues raised by the pleadings, as amended, and litigated at the hear-ing are whether the Respondent: (a) interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act in violation ofSection 8(a)(1) by (1) interrogation or threats, (2) promulgating a rule prohibitingunion discussion, solicitation, or distribution of literature, or (3) advising employeesthat Respondent would not sign a collective-bargaining agreement; (b) discrimina-torily discharged Marguerite Elizabeth Goodwin, on February 20, 1964, in violationof Section 8(a)(3) and (1) of the Act; or (c) discriminatorily failed and refused toreinstateMarguerite Elizabeth Goodwin, thereafter, because charges were filed beforethe Board, in violation of Section 8(a)(4), (3), and (1) of the Act.Respondentgenerally denied the commission of any unfair labor practices.B. Background and sequence of eventsOn an unspecified date, late in 1963 or early in 1964, the Union began an organi-zational campaign at Respondent's plant.On January 20, 1964, John L. Parker,union representative, forwarded a letter to L. B. Whitfield, Jr., president, advisingthe Respondent that the Union was engagingin anorganizing campaign at Respond-ent's plant.The letter listed five employees as representatives:EulaMae Gray,Nonnia Bell, Gertrude Wright, Frances Brantley, and Irma Bryant. It is undisputedthat the letter was received by J. G. Aired, secretary-treasurer of Respondent, in thenormal course of business.The principal events herein relate to the period immedi-ately following January 20 and continuing until approximately 3 weeks after anelection held on March 20, 1964, extending until the time of the hearing relative tothe failure to recall dischargee Goodwin.It is undisputed that a Board-conducted election was held on March 20, 1964, atwhich time the employees voted 85 to 75 in favor of the Union.C. Supervisory personnelIt is undisputed that: L. B. Whitfield III, assistant vice president; J. C. Herring,vice president; J. G. Aired, secretary-treasurer; S. A. Ribbik, plant superintendent;and John E. Brown, a supervisor in the grading department, are, and at all times per-tinent herein were, supervisors within the meaning of Section 2 (11) of the Act.2D. Interference, restraint, and coercionThe evidence relative to acts and statements of Respondent's supervisory person-nel, allegedly conduct in derogation of the provisions of Section 8(a)(1) of the Act,is summarized under the name of the particular representative specified in the com-plaint and testimony.21 find, for reasons explicatedinfra,that Thomas Butler was not a supervisor duringthe period commencing January 20, 1964, and thereafter. WHITFIELD PICKLE COMPANY4331.John E. BrownMarguerite Elizabeth Goodwin credibly related that she had a conversation withJohn Brown. She placed the time of the conversation as the day following the firstunion meeting, which she attended.3Goodwin identified John Brown as her super-visor in the grading department at the time of the conversation .4 Brown is also oneof a three-member committee who approve or reject employee applications for creditunion loans.Goodwin related that Brown came to her work station and advised her that he hadbeen in the packing department and heard rumors about the Union. Brown askedher if she knew anything about the union meeting that had taken place the priorafternoon.Goodwin advised Brown that she had attended the meeting and that shethought it would be a good thing to have a union in the plant.Goodwin relatedthat she advised Brown that she had had "some words" with Winnie Luster, a pack-ing department employee, who had countersigned a note to enable Goodwin toobtain a credit union loan.Goodwin explained to Brown that Luster, whom therecord indicates was antiunion, had advised Goodwin that Goodwin would lose herjob if she had anything to do with the Union. Goodwin inquired of Brown if it waspossible for her to obtain a different cosigner, since Luster was holding a threat overher.Brown responded that she could obtain another cosigner.Thereafter, Good-win obtained Nonnia Bell as a substitute cosigner of her note.Nonnia Bell is oneof the five members of the union organizing committee, listed in the Union's letterof January 20 to Respondent.Goodwin asserted that Brown then advised her thata union had tried to organize the plant once before, that the employees had gone onstrike, and that the employees that were on strike lost their jobs.Biown advisedGoodwin that he knew that she had to work "and that his advice to me was that ifIwanted my job, wanted to keep my job, to leave the Union alone."Brown acknowledging that he talked to Goodwin every day while she was working,asserted that he had no recollection of asking Goodwin about the Union.Headmitted there was a lot of talk going on about the Union and "in the conversationyou have with employees day in and day out, there is a possibility the Union couldhave come up. But as far as any threats or anything of that nature, I never madethat."Brown denied ever interrogating Goodwin relative to a union meeting.Brown admitted having a conversation with Goodwin relative to her obtaining adifferent cosigner to replace the one that she had, acknowledging that Nonnia BellreplacedWinnie Luster.He also acknowledged that Goodwin gave him a reasonfor desiring to change the cosigner and admitted that the reason given was that Lusterwas against the Union, with the result that there was friction between Goodwin andLuster.Brown admitted that there had been a prior attempt to organize the plant,during which some employees went on strike and lost their jobs. Brown assertedhe was not there at the time but beard talk of it, however he denied these facts cameup in his discussion with Goodwin.To the extent Brown's testimony is in conflict with that of Goodwin, 1 creditGoodwin.2.Rule prohibiting union discussion, solicitation, or distribution of literature-statement of intent not to sign collective-bargaining agreementNonnia Bell is one of five members of the Union's organizing committee, being sodesignated in the Union's letter of January 20, 1964, to Respondent.Bell relatedthat a few days before the election (March 20) she had clocked out for lunch, andwas in the combination lunchroom and dressing room at approximately 12 o'clock.Right after the employees began eating, Bell got up and gave a talk, telling theemployees that she would appreciate it if they would all take part in the election thatwas coming up. Bell asserted that she told them that she agreed with L. B. Whit-field III that she felt that everyone should take part in the election whether they vote8I do not consider the precise date of the conversation essential to a determination ofthe issues raised by the evidence relative to it.However, Goodwin first placed the timeas approximating the middle of January, acknowledging she did not remember the exactdate, and ultimately asserted, by inference, that it was after January 20.Goodwinrelated that at the union meeting the employees were shown a copy of the January 20letter,which had been previously dispatched by the Union to the Company.* The record reveals that thereafter Brown was replaced as a supervisor in the gradingdepartment by Bill Benson,and Brown was transferred to supervisor in the packingdepartment.783-133-66-vol 151-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDyes or no because it did concern their work.She related that during her talk Whit-field came in,sat down,but did not say anything,then left and was sitting outsidethe room when she left. Bell related that Whitfield called her over and inquiredwhether she knew that she had broken the law. She inquired what kind of a lawshe had broken.Whitfield responded private property law, "that I wasn'tsupposedtomake any talks about the Union on their property."She inquiredifWhitfieldintended to put her in jail.He responded"No, I'm not going to do anything withyou this time,but let's don'thave anymore of it."Two or three weeks after the election,Bell advisedWhitfield that she wished totalk to him during the luncheon break. Bell, accompanied by two employees, RoseRespess andEula Mae Gray,clocked out and approached Whitfield, who was sittingin his car in Respondent's parking lot.BelltoldWhitfieldthat she wanted to knowif it"stillwent" that"we" could not talk on his property.Whitfield responded,"That is the way it had to be."She then advised Whitfield that it did not make anysense that they could not talk for the Union while they were around the employees.Whitfield responded,"I'm just sorry,that's the law "Bell inquired as to what lawhemeant.Whitfield responded,"Our lawyer's law, private property law."Bellrepeated that it did not make sense and was advised to get a lawyer.She then askedabout passing out leafllets.Whitfield responded,"No leaflets,no talk, no nothing."Thereupon,Respess stated that they had won the election.Whitfield responded,"Well, you might have won the election but we hadn't signed anything and we don'tintend to sign anything"Whitfield then advised Bell that he would check with hislawyeragain,make certain that he was right,and would talk to her after he hadtalked to hislawyerLaterthe same day,Whitfield advised Bell, "That's the wayit'sgoing to be, no talk."Bell advised Whitfield that it did not make sense,that ifhe was in her place and was for the Union and did not have a chance to talk fortheUnion,itwould not make any sense.Whitfield responded,"Well, I'm sorry,that's theway ithas to be." Bell then stated,"Well, youact just like we haven't wonthe election."Whitfield responded,"You might have won it but we haven't signedanything and we don't intend to sign anything.I know you feel that way but wefeel different."Rose Respess corroborated the testimony of Bell relative to the parking lot con-versationwithWhitfield.Respess related thatWhitfield had advised them, "Noleaflets, no talks, that'swhat my lawyer says."Respess also corroborated Bell'sassertionthatWhitfield stated that they had not signed anything and did not intendto.Eula Mae Gray corroborated the testimony of Bell and Respess that Whitfieldhad advised that there were to be "no leaflets,no talk, no nothing,"and that Whitfieldhad stated that they had not signed anything and did not intend to.L. B. Whitfield III is assistant vice president of Respondent and a son of thepresident.He acknowledged being present,in the courtroom, during the testi-mony of Bell, Respess,and Gray.He acknowledged that he had advised themthat if they wanted to talk union they should step out the gate"off the companyproperty and they could talk union as long as they wanted to."Whitfield acknowl-edged that he had made no distinction between employees'work time and free time.He asserted that it was his view that an employee cannot talk union on companyproperty,even on their free time.In answer to a leading question,Whitfield assertedthat there had been some fights or near fights between the employees who were foror against the Union and that it was for this reason that he had asked them not totalk union on the company property.5Whitfield acknowledged similarly advisingBell, after her speech, prior to the election.Whitfield denied having stated that theCompany would not sign a contract with the Union.To the extent Whitfield's testimony is at variance with that of Bell, Respess, andGray,I credit the latter three.3.Concluding findingsIn making credibility findings herein, I have considered all of the testimony, thedemeanor of the witnesses, the interest of each in the outcome of the litigation, orlack of such interest, and candor or lack thereof.5Whitfieldwas uncertain whether it was in January 1964 that he was notified ofthe union organizing activityHe asserted that prior to that time, they had a rule thatthere would be no politics discussed between employees on their own time on companyproperty.This rule was never publishedWhitfield asserted that there was a fight ornear fight between Winnie Luster and Nonnia Bell before the election, and that he knewof other threats,specifics unstatedIt was for these reasons that he adopted the statedrule WHITFIELD PICKLE COMPANY435I have found,supra,that in January 1964 Brown interrogated Goodwin relativeto her knowledge and participation in union activities. I find it improbable thatGoodwin would have discussed with Brown the reason she sought to replace Lusteras a cosigner, admittedly because of Luster's antipathy toward the union activitiesof Goodwin, yet Goodwin's union activity would not have been discussedThe Board and courts have held in numerous cases that interrogation is notpeiseviolative of Section 8(a)(1) of the Act, but must be considered in context.TheBoard has stated that the test is whether, under all the circumstances, the interroga-tion reasonably tends to restrain or interfere with the employees in he exercise ofrights guaranteed them by the Act.Blue Flash Express, Inc.,109 NLRB 591, 593.It is patent that Goodwm was not given the assurances of freedom from possiblereprisals, in fact quite the opposite was stated.Respondent urges that the interrogation by Brown was an "innocuous inquiry." &Respondent further urges that the interrogation was an isolated incident having no,legal significance.I find these contentions without merit.The court in theHillcase, cited by Respondent, noted that at the time of Respondent's interrogation, theemployees who were questioned had not received any indication of Respondent'santiunion feelings.In the instant case, I have found that Brown advised Goodwinthat he knew that she had to work, to support five children, and that his advice to,her was if she wanted to keep her job, to leave the Union alone. It is thus evidentthe interrogation was coupled with a threat of economic retaliation if Goodwin per-sisted in activities protected under Section 7 of the Act.Accordingly, for the reasons indicated, I find that the interrogation by Brown,and the threat enunciated by him, are each violative of Section 8 (a) (1) of the Act.It appears undisputed that several days before the election, which was held onMarch 20, 1964, and again some 2 or 3 weeks thereafter, L. B. Whitfield III advisedBell and others on the latter occasion, that she could not discuss the Union withother employees on Respondent's property on the employees' free time.On thelatter occasion, he expanded the rule to encompass any distribution of union litera-ture on company property.General Counsel urges that the promulgation of a rule which limits employees'discussion of union matters beyond working time is presumptively invalid. InWal-ton sthe Board said no-solicitation or no-distribution rules which prohibit the Union'ssolicitation or distribution of union literature on company property by employeesduring their nonwork time, are presumptively an unreasonable impediment to self-organization, and are therefore presumptively invalid both as to their promulgationand enforcement, however such rules may be validated by evidence that special cir-cumstances make the rule necessary in order to maintain production or discipline.The Respondent does not dispute either the facts, set forthsupra,or the lawapplicable, but asserts that there is no proof the Company had a rule prohibitingunion solicitation.Respondent urges that Whitfield was not talking about a com-pany rule but general law.Respondent urges that even though Whitfield's opinionas to the law may have been erroneous, it was merely an expression of individualpersonal opinion.In contrast Respondent would, at least inferentially, justify theadoption of such rule by its assertion "there is evidence that there had been nearfights and that one employee had been followed home." I find no merit in Respond-ent's contentions thatWhitfield did not announce a rule or company policy relativeto union discussion, solicitation and distribution of literature, or, alternatively, thatthe evidence reflects justification for the adoption of such a rule.Accordingly, I find the prohibition against employees discussing union activities,soliciting union memberships, or distributing union Iterature on company property,during employees' free time, was violative of Section 8(a)( I) of the Act.I have found,supra,thatWhitfield had advised Bell. Respess, and Gray, that whilethe Union had won the election, Respondent had not signed anything and did notintend to sign anything.Respondent urges that the record does not reflect thatWhitfield had "any responsibility or right to speak for the Company with referenceto its bargaining with the Union." Respondent asserts that this was the responsibilityofAlred, secretary-treasurer and counsel.Respondent urges thatWhitfield wasexpressing his own views and did not represent the position of the Company, and6 CitingN L R.B. v. Hill t Hill TruckLimes,Inc.,266 F. 2d 883 (C A 5).7Walton Manufacturing Company,126 NLRB 697, enfd 289 F. 2d 177 (C A. 5), citingRepublic Aviation Corporation Y. N.L.R.B.,324 U.S. 793;N.L.R.B. v. The Babcock &Wilcox Company,351 U S. 105;N.L.R.B. v. United Steelworkers of America, CIO,Peti-tioner(Nutone Inc.,Intervenor),357 U.S. 357.See alsoN.L.R.B. v. HillctHill TruckLines,Inc., supra. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat there are no charges of refusal to bargain in the complaint. In its brief, Respond-ent urges that a contract was, in fact, signed after the record herein was closed.I find no merit in Respondent's contentions. It is a fact of industrial life that anemployee accepts a pronouncement of a vice president of company policy.The Board has held in numerous cases that a statement that a Respondent had nointention of entering into or signing a collective-bargaining agreement carries aninference that Respondent would seek to avoid its obligation to bargain in good faith,and such a statement is violative of Section 8 (a) (1) of the Acts I find accordingly.E. The discharge of GoodwinGoodwin has been employed by Respondent on two different occasions. She wasfirsthired during the peak season, when extra employees were hired, in 1958, byRibbik, plant superintendent.During this period she was a temporary employee fora period of 4 months, working 3 weeks in the grading department and the balancein the packing department.Goodwin was reemployed in 1961 as a grader and was thereafter regularly employeduntil her discharge in February 1964. She described her duties as grading the sizeof the pickles and sorting them by sizes, including rejecting those which were bad.During the summer months, peak season, she was usually transferred to the packingdepartment.She explained that during the summer the graders worked mostly ongreen cucumbers, as distinguished from cured cucumbers.Goodwin's assertion thatshe was never reprimanded or criticized relative to her work by any supervisor isundisputed.She related that she had been complimented.Goodwin's last job was"tailing the belt."She explained that the person at the tail of the belt is responsiblefor all pickles going off the end of the belt, if they go to the packing department andthey are graded wrong it causes the packers to stop their work and do the gradingover.Goodwin had been working at tailing, off and on, for more than a year. Whena new grading room was established several weeks before Goodwin's discharge, hersupervisor, Fanny Sexton, requested that Goodwin replace another employee in thenew grading room. It was Vice President Herring, who is also over the graders, whoeffected this transfer, about 3 weeks before the discharge. It was Goodwin's undis-puted testimony that in the fall of 1963 she had a misunderstanding with FannySexton.At that time she requested her supervisor, John Brown, to transfer her tothe packing department or lay her off.Goodwin related that Brown advised her thathe would not lay her off because she knew her job, that she was a good worker, andhe could not replace her. Brown also advised her that it cost the Company moneyto train graders and when they were trained for the job there was no sense in sendingthem to the packing room when they were needed so badly in the grading depart-ment.Goodwin also related that in January 1964, a photographer came to the plantto take pictures for the Credit Union magazine.Goodwin asserted that Ribbik doesnot like employees to leave their work stations.When Brown advised Goodwin thatRibbik wanted her to talk with the photographer, she thought Brown was joking.Brown returned the second time to assure her he was not kidding, that Ribbik wantedher to talk to the photographer.After the photographer left, Brown advised her thatshe had been selected because Ribbik told the photographer that she was a typicalgrader 9Goodwin credibly related that when she was first employed she was advised to calleither John Brown or Fanny Sexton, her supervisors, relative to absences by reasonof illness, and to be certain to call them before 6 a m. She was never advised thatshe should call Superintendent Ribbik or Vice President HerringGoodwin asserted that while she was working Thursday, February 13, she wastaken ill and so advised Sexton, although, inferentially, she remained at work.Thefollowing day, Friday, February 14, she reported for work but was ill and had toleave the belt several times to go to the restroom.On Monday, February 17, shedid not report for work but attempted to call Fanny Sexton.Ribbik answered thetelephone, inquired who was calling, and asked Goodwin what her trouble was.Being advised that she was ill, Ribbik inquired as to whether she had been to a doc-tor.Goodwin advised Ribbik that she had not been able to go to a doctor. Ribbikthen advised her the best thing she could do was to go to a doctor and bring a doctor'sgReeves BroadcastingcfDevelopmentCorporation(WHTN-TV),140 NLRB 466;TheLittle Rock Downtowner, Inc.,143 NLRB 887.While Brown and Ribbik were calledas witnesses,they did not disputethese asser-tionsof Goodwin. WHITFIELD PICKLE COMPANY437certificate saying that she had been ill, and specifying the nature of the trouble,before she reported back to work. She advised Ribbik that she would go to a doctoras soon as she was able to.Goodwin went to see Dr. Thorstad on Wednesday, February 19.Goodwin relatedthat the doctor was unable to examine her at that time because of her condition toand advised her that it would be necessary for her to go into a hospital for tests.The same afternoon, Wednesday, February 19, Goodwin called Sexton, advised herthat she had been to the doctor, obtained the doctor's certificate, as Ribbik hadrequested, but the doctor advised her to stay off from work for the rest of the weekand thought that she would have to go into a hospital later.Goodwin related thatSexton responded that she would tell Ribbik and Herring and that she was certainitwould be all right.11On Friday afternoon, February 21, Goodwin received an undated letter, writtenthe preceding day, from Respondent, signed by J. C. Herring, vice president.Theletter stated.Your records show that you have entirely too much absenteeism.You wereabsent from August 14, 1963 until September 5, 1963 which makes a total of22 days.During the month of December 1963 you were absent two and one-half days, and you have been absent four days this week.On March 19, 1962, and February 26, 1963 you had garnishments from AutoLec Stores, Inc.All this indicates that you are unreliable and unable to takecare of your personal affairs.Since repeated warning of both of these offenses, we are forced to replace youon our payroll.Upon receipt of the letter, Goodwin called Herring and inquired why he had sentthe letter after Ribbik had told her to go to a doctor and get a doctor's certificatebefore she reported back to work, and that it would be all right for her to report forwork when she got the certificate. She also advised Herring that she had calledSexton and that Sexton had assured her that everything would be all right.Goodwinasserted that Herring advised her he had sent the letter because she had called every-one except him.Goodwin responded that she had never found it necessary to callhim, that she had never been told to call him, and that she thought it was sufficientwhen she called Ribbik and Sexton. She advised Herring of the nature of the doc-tor's advice to hei.She asserted that Herring advised her to let the doctor get herstraightened out and after she was all right he would try to put her back to work.In the same conversation, Goodwin advised Herring that if he could not let her work,she would have to go down and apply for unemployment compensation because sheneeded the job, or some income, as she was a widow and the sole support of herfamily.Herring advised her that she could not apply for unemployment compensa-tion because it would make their rates go up too high.Goodwin responded that shewas sorry about his rates but had to look after her family.Herring then advised herthat he would protest her drawing unemployment compensation.12Goodwin related that on Saturday, February 22, she was unable to obtain ananswer when she called the plant, and called Whitfield, Junior, president, at hishome. She explained to him that she was trying to reach someone who would helpher about her lob because she had been laid off.Whitfield, Junior, advised her tocallFrank Whitfield, another son, at the plant, asserting that he would be able tohelp herPursuant to a subsequent telephone call to Frank Whitfield, Goodwinwent to the plant on Monday, February 24.13Goodwin related that on Monday,she turned the letter over to Whitfield, who advised her that his father had turned thematter over to him to straighten out.Goodwin inquired if she should go to workand was advised to go to the dressing room and wait until Whitfield had talked to19 The fact that Goodwin was Ill and under Dr. Thorstad's care,and was seen by himon February 19, is indicated by a statement signed by himI so find.11 Sexton did not appear as a witness.12 Subsequently, Goodwin did file for unemployment compensation and obtained it overthe Company's protest181 do not credit Frank Whitfield's assertion that Goodwin advised him,in the tele-phone conversation, that she did not know why she was laid off, to the extent suchstatement implies that Goodwin represented that the letter did not state a specific reason.Neither do I credit Frank Whitfield's assertion that Goodwin brought the letter to himon Saturday,as distinguished fromMondayNordo I credit Frank Whitfied's asser-tion that he did not know if Goodwin was at the plant when he turned the letter overto Ribbik, admittedly on Monday 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDRibbik and Herring. Subsequently, about 10 a in., she talked to Ribbik, who advisedher that he did not understand why she was there, that the letter should have beenenough.When she inquired if she could go to work, she was advised that she hadalready been replaced, that when they needed 20 graders, they needed 20 not 19 or21.She then requested the return of the doctor's certificate and Respondent's letter,which she had given to Whitfield. She inquired of Ribbik whether after she went tothe hospital they would let her return to work and he responded in the negative. Shethen left and went to the unemployment office.Goodwin explained her absence of 22 days between August 14 and September 5,1963She credibly related that while she had been a grader, the grading departmentwas closed down for 2 weeks. She had been in the packing room most of the sum-mer, but had gone back to the grading department before it was closed down. Sheneeded work and asked for the extra 2 weeks' work and asked to be allowed to gointo the packing room, which she did. She related that she had had arthritis, since1940, in her shoulder and back. In packing she had to lift jars onto a table. Theywere working, 10, 12, and 15 hours a day, 6 days a week, and her arthritic conditionwas aggravated.Goodwin asserted she gave out and went to Dr. Burns.Goodwinexplained her absence of 21/2 days in December 1963, asserting that there was notenough heat in the plant, the employees had to stand in boxes and water to grade,the doors were open and it was extremely cold and she caught influenza, whichcaused her absence.Her illness in February 1964 was due to a feminine disorder.Goodwin acknowledged that two garnishments were issued, one in 1962 and onein 1963, however, both garnishments were adjusted prior to the end of the payrollperiod in which they were issued.Vice President Herring inferentially acknowledgedthat the garnishments had been adjusted before the end of the day period. It washis testimony that it is Respondent's policy to discharge employees if their wages aregarnisheed, unless the garnishment is lifted before payday.Secretary-TreasurerAlred acknowledged Respondent's files contained a release in the 1962 garnishment,dated prior to the specified payment date. It is also undisputed that these garnish-ments occurred in March of 1962 and February 1963, long before the discharge inFebruary 1964.Goodwin credibly asserted that she was not given repeated warnings about absen-teeism, as Respondent's letter asserts. In fact, to the contrary, she stated that whenshe was on the verge of a nervous breakdown, in May or June 1962, she was offfrom work and under a doctor's care for about 4 weeks.At that time she had aconversation with Ribbik, who advised her that he could hold her job for her indefi-nitely, all she would have to do is let him know that she was coming back. Shequoted Ribbik as asserting that he knew that she had family problems and had to getthem straightened out. She stated that Ribbik had asserted that he hoped she wouldget her problems straightened out because he liked the employees to work every daythey could.Goodwin acknowledged that in December 1963, when she had influenza,Ribbik had pulled her card.When she returned to work, Ribbik inquired how shefelt:She responded she did not feel good but wanted to work, if she could. Ribbikresponded that from looking at her he did not think she would be able to work andlooked as though she needed to stay off a few days longer. She then went to work.Goodwin denied that Herring ever said anything to her about her work or herabsenteeism, or ever gave her any warning.Vice President Herring acknowledged that he had been at Respondent's Dallas,Texas, plant continuously for a period of 6 months prior to December 13, 1963.Hereturned on that date and thereafter was in the grading department in the Mont-gomery plant.Commencing the middle or end of January 1964, two grading roomswere established in the Montgomery plant.Herring related that Goodwin wasabsent "every week or 2 or 3, she was off a day or 2 or 3 days, sometimes more."He asserted that he warned Goodwin several times.He could not identify the periodof time in which the warnings were given, asserting "it was just off and on."Herringwas asked if the Company's letter of discharge correctly reflected Goodwin's absen-teeism over the period of time covered by the letter.He first responded "that wasthe majority of it," then stated that it correctly reflected the company records fromAugust 1963 forward.He was then shown a recapitulation, from company records,of Goodwin's absences, and asserted, "I don't know anything about it." 14Herringwas asked if absenteeism had created a problem for Respondent, and responded,"Not too much."Herring, however, asserted the reason for Goodwin's dischargewas "because she didn't work regular."He related that he had a conversation with14However,Alred related that Respondent's records reflect three-fourths of-a dayabsence on November 18, and one-half day on December 10 WHITFIELD PICKLE COMPANY439Superintendent Ribbik before writing the discharge letter, but denied knowing thatGoodwin had called in and reported her illness, acknowledging that he later foundthis out.Ribbik, at variance with Herring, asserted that his conversation with Herring wasrelative to Goodwin's continued and chronic absenteeism "which of course affectedthe production in that particular department due to her absenteeism."Ribbikasserted that he had cautioned Goodwin about three times "about returning to workmore regularly than she had been."Ribbik first asserted that these warnings were"prior to 6 months from the time she was dismissed," then modified the statementto assert it was within the 6 months preceding the discharge.Ribbik then placedthe times of these warnings as the time when Goodwin returned after the illnessesin September and December 1963.Ribbik acknowledged these absences were dueto illness.Ribbik acknowledged that when an employee was absent by reason ofillness they were required to produce a doctor's certificate certifying the fact thatthey were unable to return to work.Ribbik then asserted that if a person wasabsent for 5 days and brought in a doctor's certificate they were issued a warningif it was a chronic situation.Ribbik could not recall giving any written warningsto Goodwin about absenteeism.Herring, asserting he did not know of Goodwin's illness when he wrote the dis-charge letter, acknowledged that generally employees who are ill so notify the super-visors in the grading department, Brown or Sexton.Herring acknowledged this wasthe first and only letter of discharge that he had written.Herring explained that Respondent had adopted a policy of putting in writingnotification that an employee was laid off. Superintendent Ribbik and Secretary-Treasurer Aired related that they had attended a course given by the AlabamaUnemployment Compensation officials to explain how Respondent's managementcould help itself financially with respect to unemployment compensation.Thesemeetings covered 2 days in 1962. It was suggested that the Company could savemoney "by issuing warnings and reprimandsin writingto the individual employees,thus having documentary proof to present in case of a disagreement between anunemployed employee and the employer."Clearly the written reprimands wereintended to furnish a basis for a claim that a discharge was for cause.Ribbikacknowledged no written warnings had been given to Goodwin.Aired admittedthat chronic or excessive absenteeism is not a disqualifying factor in an applicationfor unemployment benefits.He related that the reason the letters were sent out wasthat if Respondent could establish that the employee quit, this would be a disquali-fying reason.Aired acknowledged that a person who is chronically ill and dis-charged for that reason is not disqualified.Goodwin was not so disqualified.Herring and Ribbik denied that they knew that Goodwin was a member of theUnion at the time Respondent's letter of discharge to Goodwin was written, Febru-ary 20. I do not credit these denials. It is patent that Respondent knew of Good-win's union activity approximately a month earlier.To the extent the testimony ofGoodwin is at variance with that of Herring and Ribbik, I credit Goodwin.1.Refusal to rehire GoodwinIt is undisputed that Respondent failed and refused to rehire Goodwin.The rea-son for the refusal is in dispute and is next considered.Aired asserted that Respondent's normal complement approximates 250 employ-ees, 30 in storage, 40 in grading, 50 to 60 in packing, the remainder in maintenance,supply, and shipping.During the peak season, described by him as May 20 to July 20,they hire an additional 50 to 75 temporary employees.However, in 1964 anextra 100 to 150 were employed for what is called the green pack.Aired acknowl-edged that the temporary employees do not come from any particular type and arenot necessarily people who had worked during prior seasons.Aired acknowledgedthat if a person has some experience, and was satisfactory in other respects, Respond-ent would prefer such a person to a completely inexperienced person.I have found,supra,that Herring, on February 21, advised Goodwin to let thedoctor get her straightened out and after she was all right he would try to put herback to work.Goodwin related that while she was in the hospital, in the latter partof February or early March 1964, her supervisor, Fanny Sexton, visited her andadvised her that she (Sexton) had asked Herring to bring Goodwin to work becauseshe needed her. Sexton advised Goodwin that she had made the same representa-tions to Frank Whitfield.15151 have found,supra,that it was Sexton who had Goodwin transferred to "tail thebelt" in the new grading room in January 1964. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodwin was in the hospital approximately 10 days. Meanwhile, the charges hereinhad been filed on February 27, 1964, by the Union.After she was discharged fromthe hospital, inferentially on Monday, March 9, 1964, Dr. Thorstad called Whitfield,Junior about Goodwin returning to work.Later that day Goodwin was advised, byDr. Thorstad, that Whitfield had said that Goodwin should call Aired.Goodwincalled Alred and was advised that Whitfield had discussed her retiring with him andthat she should call again the following day.During the subsequent teephone con-versation with Aired, Goodwin was advised that he was sorry but there was nothinghe could do for her at that time, that something had come up since she had left theplant, and that he could not tell her what things he referred to.When Goodwininquired, "Does the union have anything to do with it?"Aired responded, "Yesthey do, those things do have a way of making things unpleasant you know, and Iam sorry. There is nothing I can do for you at this time."Aired, who denied that Goodwin was discharged for union activity, asserted thatno one in executive capacity or in a supervisory capacity knew that Goodwin was amember of the Union at the time of her discharge. I have found to the contrary,supra,relative to the interrogation of Goodwin, by Brown in January.Aired acknowledged that it was after he had received notice that Respondent wascharged with an unfair labor practice because of the discharge of Goodwin, that hehad a conversation with Goodwin relative to her reemployment.He acknowledgedhaving advised Goodwin that he could not take her back and the Union had some-thing to do with it.He explained his meaning as follows: "After having receivedthis notice from the Government that we were being charged with unfair labor prac-tices because we had discharged Elizabeth when in fact we had no knowledge thatElizabeth had anything whatsoever to do with the Union, then after consulting withother officials of the Company we decided that under those circumstances we didnot think it right to take her back."Aired identified a pretrial statement he had made to a Board agent on April 10,1964.He acknowledged stating in the pretrial statement that when he advisedGoodwin that the Union had something to do with her not being able to come backto work, "whan I had in mind was the fact that Mrs. Goodwin had filed an unfairlabor practice charge against the Company in conneticon with her discharge."Goodwin related that she was receiving benefit checks, through Respondent.16Goodwin related that Aired, who was also an officer in the Credit Union, withheldthe checks because she was indebted to the Credit Union, and was supposed to makepayments of $10 31 a month on that indebtedness. She inquired of Aired why itwas, if he knew she owed the Credit Union, that he did not give her her job back soshe could pay that and other bills.Aired responded that he could not do anythingfor her at that time.Aired acknowledged that other employees were being hired by Respondent inMarch 1964.2.Respondent's defensesRespondent urges that the real underlying reason for the discharge of Goodwinwas excessive absenteeism. In support of this contention Aired, secretary and treas-urer, and Ribbik, plant superintendent, testified that they had attended a course con-ducted by the Alabama Unemployment Compensation officials in 1962.The pur-pose of the conference was to teach industrial employers how to reduce their unem-ployment compensation expense.One of the major suggestions made was thatemployers sending warning notices to employees with excessive absenses and followthiswith a written letter of discharge where justified.Respondent introduced 10letters in support of its contention that it had followed this practice.General Coun-sel urges that an examination of these letters reflect the disparity in Respondent'streatment of Goodwin.These 10 letters, all written by Superintendent Ribbik, recite either that theemployee had been replaced or must report by a stated date, on penalty of beingreplaced upon failure. In most instances, Ribbik was unable to recite backgroundasserting that no personnel records were kept.Except for one letter in OctoberieAired related that Respondent carried a group insurance policy with MetropolitanLife Insurance Company on which the Company paid two-thirds and the employeesone-third.When an employee was ill they were reimbursed for hospital bills and surgi-cal benefits and received compensation at the rate of $25 a week. WHITFIELD PICKLE COMPANY4411962, and one in December 1963, these letters were all within the period from April 2to September 20, 1963.Eliminating those letters which do not contain the detail ofalleged absenteeism,the detail contained in the remainder is set forth seriatim:A letter dated April 2, 1963, advised employee Rowe that she had not reportedsinceMarch 6, 1963, that if she did not report by Monday,April 8, she wouldbe replaced.A letter dated May 7, 1963, advised employee Parker that she had not reportedsinceMarch 1963 and unless she reported by May 20, 1963,she would bereplaced.A letter dated May 8, 1963,advised employeeWatson that she had notreported since January 21,1963, that Respondent assumed she was physicallyunable to hold a steady job, that she could return to work on or before May 20,but would be replaced if she did not report by that date.A letter dated May 8, 1963, advised employee Wolfe that she had not reportedsince April 19 and would be replaced if she did not report on or before May 20.A letter dated September 10, 1963, advised employee Randall that theemployee had failed to report on September 9th and 10th and that unless theemployee reported for work by Thursday,September 12, Respondent wouldassume that the employee had quit and was no longer interested in the job.A letter dated September 20, 1963, advised employee Forrester that sincestarting on May 20, 1963, the employee had been repeatedly absent and wasbeing replaced.It is thus evident that, except in the case of Randall,each employee had beenabsent substantially more than the 4 days of absence in Goodwin's case.Herring'sletterwas written on the fourth day.Herring's assertion that Ribbik had not writ-ten letters to graders,employees under Herring's supervision,is erroneous.Ribbikidentified Watson and Parker as graders.In the light of Ribbik's inability to relate the history of the employment or reasonsfor absenteeism of these employees,and Aired's admission that absenteeism is not adisqualifying factor for unemployment benefits, I find no merit in this contention.Respondent advanced as an alternative reason for the discharge of Goodwin herchronic illness.Aired asserted the Company pays two-thirds and the employees one-third of the cost of the group insurance policy was Metropolitan Life.Respondentasserts that the annual premium is about $38,000 and that in 1962 there was a returndividend with $2,900.44, while in 1963 the return dividend amounted to only $86.Respondent asserts that this was an economic consideration in effecting Goodwin'sdischarge.I have set forth above Vice President Herring's assertion that he wasunaware of Goodwin's illness at the time he sent the letter of discharge.It followsthat the assertion of the cost of insurance,as a reason for the discharge,is an after-thought and was not in the mind of Herring at the time he wrote the letter. I find nomerit in this asserted defense.3.Concluding findingsThe sole questions to be resolved are whether the discharge of Goodwin andRespondent's later refusal to rehire her were discriminatorily motivated.I have found,supra,that on an unspecified date, shortly after January 20, 1964,Goodwin's supervisor,John E. Brown,interrogated Goodwin relative to her attend-ance at a union meeting the preceeding day. I have further found that at that timeBrown advised her that if she wanted to keep her job, his advice to her was "toleave the Union alone." In the light of the evidence supporting these findings,Respondent's assertions that it did not know of Goodwin's union activities when thedischarge letter was issued, February 20, 1964, I find incredible.17I find no merit in Respondent's contention that since Goodwin was not an officerof the Union,or one of the five named to the union committee,in the Union's letterof January 20, 1964, Respondent had no reason to engage in discriminatory conducttoward her.17While Goodwin testified that she solicited and obtained four union authorizationcards, there is no evidence that Respondent had knowledge of this activity.WhileGoodwin asserted that she solicited Tom Butler, among others,the evidence is thatButler, at that time, was no longer a supervisor in the packing departmentAccord-ingly, Respondent's motion to strike that evidence is granted. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'sunion animusisamply demonstrated in the conduct of Whitfield inadvising Bell that she could not talk about the Union, on employees' freetime, onRespondent's property.This event occurredless than1month after the dischargeof GoodwinRespondent's animus isfurther demonstrated by Whitfield's furtherconversation with Bell, and others, in which he advised that they couldneither dis-cuss the Union, solicit, or distribute literature, and that while they had won theelection, Respondent had no intention of entering into a collective-bargaining agree-ment.These actions I have found to violative of Section 8(a)(1) of the Act.A further demonstration of Respondent's animus isrevealed in Alred's admissionthat he advised Goodwin that she would not be rehired because she had filed acharge against Respondent.Alred's language is both illuminating and conclusive. Itwas- "after having received this notice from the Government that we were beingcharged with unfair labor practices because we had discharged Elizabeth when infact we had no knowledge that Elizabeth had anything whatsoever to do with theUnion, then after consulting with other officials of the Company we decided thattinder those circumstances we did not think it right to take her back."Section8(a)(4) of the Act provides: "to discharge or otherwise discriminateagainst anemployee because he has filed charges or given testimony under this Act," is anunfair labor practice.Ifind that the refusal of the Respondent to rehire, or reinstate, Goodwin wasviolative of Section 8(a)(4), (3), and (1) of the Act.Tennessee Packers, Inc.,Frosty Morn Division,146 NLRB 165.Next considered are the circumstances surrounding the discharge. It was Ribbikwhom Goodwin called to advise that she was ill, in her effort to reach Sexton for thesame purpose.Ribbik at that time advised and cautioned her to obtain a doctor'scertificate to verify her condition before she returned to work.Thereisno claimthat she was either warned or advised of the possibility of a discharge during thatconversation.Ribbik and Herring both asserted that they had a conference beforeHerring's letter of discharge was written.Yet Herring denies knowledge that thereason for Goodwin's absence was illness. I find thisassertionimplausible.The Respondent makes no challenge of the quality of Goodwin's work.Nor doesRespondent dispute the fact that a grader assignedto "tailthe belt" isgiventhe finalresponsibility for correct classification.It is undisputed that this was Goodwin'sassignment.Respondent asserts that it was seeking to remove employees guilty ofexcessive absenteeism in order to reduce its liability for unemploymentcompensa-tion.However, Respondent, through Aired, acknowledged that thiswas not anadequate defense to such a claim unless it could be demonstrated that the employeevoluntarily quit.Obviously, such circumstances are not germane where demon-strated illness was the cause of the absence, as in the case of Goodwin.Respondent asserted that "absenteeism" was the reason for Goodwin's discharge.Yet Herring, in contradiction of Ribbik, asserted that absenteeism had not created"too much" of a problem for Respondent.General Counsel, in support of his contention of disparity of treatment, refers tothe records of the employment of La Rue Bazzell, also a grader.Alred acknowl-edged Bazzell was absent 11/z years, between January 1953 and January 1960, and6 months from September 11, 1963, to March 12, 1964.Bazzellwas reinstated onthe latter date. It was relative to this latter period that Ribbik asserted that whenhe needed 20 graders he meant 20, not 19 or 21. Goodwin's illness was of substan-tially less duration than that of Bazzell.Bazzell was not discharged for a morelengthy absenteeism.Respondent's effort to assert justification for Goodwin's discharge by reliance uponthe inconsequential and irrelevant is further demonstrated in Herring's letter.Heassigns as a reason for the discharge two garnishmentsIt is undisputed that if agarnishmentisreleasedprior to payday no actionis taken againstthe employee,otherwise the employee is summarily discharged.The letter recites thesegarnish-ments were in March 1962 and February 1963, long before the discharge in February1964.It is undisputed that both were released prior to the particular paydayinvolved.Finally, I find that the discharge was precipitate and without warning. I havefound that the only discussion Ribbik had with Goodwin about her absences wasduring herillness inJune 1962, at which time Ribbik advised her that he would holdher job for whatever time was necessary as long as she kept him advised of her con-ditionIt is obvious that at that time Ribbik asserted that he hoped that her prob-lems would be resolved so that she could be more regular in her attendance.Thiswas far from a warning of drastic action if the absences were continued. It was alsonearly 2 years prior to the events with which we are concerned herein. WHITFIELD PICKLE COMPANY443The Board has found a discharge discriminatorily motivated by reason of theunconvincing character of the reasons adduced to support the discharge,includingthe timing of the discharge.Pacemaker Corporation,120 NLRB 987, 991;UnitedFireworks Mfg. Co., Inc.,118 NLRB 883, 885.If employees are discharged partly because of their participation in a campaign toestablish a union and partly because of some neglect or delinquency,there is none-theless a violation of the Act.N.L.R.B.v. Jamestown Sterling Corp.,211 F. 2d 725(C.A. 2).Similarly,the courts have held that the existence of some justifiableground for discharge or layoff is no defense if it was not the "moving cause."Wells,Incorporated v. N.L.R.B.,162 F. 2d 457, 460(C.A. 9).In view of the above facts, and upon the entire record as a whole, I believe, andhold, that Respondent's purported reasons for discharging Goodwin are but a pre-text, and that the real reason and"moving cause"was the known union and concertedactivities of said employee, and said discharge constituted discrimination with respectto her hire and tenure of employment to discourage membership in the Union inviolation of Section(a) (3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the Respondent's operations described in section I, above, have a close,intimate,and substantial relationship to trade, traffic, and commerce among the sev-eral States,and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in, and is engaging in certain unfairlabor practices,itwill be recommended that it cease and desist therefrom,and takecertain affirmative action designed to effectuate the policies of the Act.Respondent having discriminatorily discharged Marguerite Elizabeth Goodwin, onFebruary 20, 1964, because of her union and concerted activities,and having failedand refused thereafter to rehire her, I recommend that Respondent offer to her imme-diate and full reinstatement to her former or substantially equivalent position, with-out prejudice to her seniority and other rights and privileges,and make her wholefor any loss of pay she may have suffered by reason of Respondent's discriminationagainst her,by payment to her of a sum of money equal to that which she wouldnormally have earned as wages from the date of said discharge to the date when,pursuant to the Recommendations herein contained,Respondent shall offer herreinstatement,less net earnings during said period. Said backpay shall be computedon a quarterly basis in the manner established by the Board in F.W. WoolworthCompany,90 NLRB 289. Interest on backpay shall be computed in the manner setforth in IsisPlumbing&Heating Co.,138 NLRB 716.It is also recommended that Respondent be ordered to make available to the Board,upon request, payroll and other records to facilitate checking of the amount of earn-ings due.In view of the nature of the unfair labor practices committed,the commission ofsimilar and other unfair labor practices reasonably may be anticipated.I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to its employees by Section 7 of theAct.Upon the foregoing findings of fact and upon the entire record in the case, I makethe followingCONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Retail,Wholesale and Department Store Union,AFL-CIO,isa labor organi-zation within the meaning of Section2(5) of the Act.3.By engaging in the conduct set forth in the section entitled "Interference,Restraint,and Coercion,"to the extent herein found,the Respondent has engaged inand is engaging in unfair labor practiceswithin themeaning of Section 8(a) (1) of theAct.4.By discriminating with respect to the hire and tenure of employment of Mar-guerite Elizabeth Goodwin,by discriminatorily discharging her, as found,supra,thereby discouraging the free exercise of the rights guaranteed by Section7 of the Act, 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDand discouraging membership in and activities for the above-named labor organiza-tion,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.5.By failing and refusing to reinstate or reemploy Marguerite Elizabeth Good-win because she had filed charges, with the Board,against Respondent,as foundherein,thereby discouraging the free exercise of the rights guaranteed by Section 7of the Act,and discouraging membership in and activities for the above-namedlabor organization,Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(4), (3),and (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, and pursuant to Section 10(c) of theAct, IrecommendthatRespondent,Whitfield Pickle Company, its officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in, or activities on behalf of,Retail,Wholesale andDepartment Store Union,AFL-CIO,or any other labor organization of its employ-ees, by discharging,and thereafter failing and refusing to reinstate employees, or inany other manner discriminating against them in regard to their hire and tenure ofemployment or condition of employment.(b)Refusing to reinstateor reemployan employee,or otherwise discriminatingagainst an employee, becausethey havefiled charges against Respondent with theBoard.(c) Interrogating employees in a manner violative of Section 8(a)(1) of the Act.(d)Threatening economic retaliation if any employee engages in organizationalactivities.(e)Promulgating or enforcing any unlawful no-solicitation,no-union discussion,or no-distribution rule(f)Advisingemployees that Respondent had no intention of entering into, orsigning, a collective-bargaining agreement,in a manner violative of Section 8(a)(1)of the Act.(g) In any other manner interfering with, restraining,or coercing its employees inthe exercise of their right to self-organization,to form labor organizations,to joinor assist the above-named Union,or any other labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in any otherconcerted activity for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any and all such activities.2.Take thefollowing affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to Marguerite Elizabeth Goodwin immediate and full reinstatement toher former or substantially equivalent position, without prejudice to her seniorityor other rights and privileges previously enjoyed, and make her whole for any lossof pay she may have suffered by reason of Respondent's discrimination against her,in accordance with the recommendations set forth in section entitled"The remedy".(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamountof backpaydue and the right of employment under the terms of this Recom-mended Order.(c)Post at its place of businss in Montgomery,Alabama, copies of the attachednotice marked"Appendix."18Copies of said notice to be furnishedby theRegionalDirector for Region 15, shall,after being duly signed by the Respondent,be posted18In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order" shall be substituted for the words"the Recommended Order of aTrial Examiner" in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals,Enforcing an Order," will be substituted for the words "aDecision and Order". WHITFIELD PICKLE COMPANY445by Respondent immediately upon receipt thereof, and be maintained for 60 con-secutive days thereafter, in conspicuous places, including all places where notices,to employees are customarily posted.Reasonable steps shall be taken by Respond-ent to insure that such notices are not altered, defaced, or covered by any other.-material.(d)Notify the Regional Director for Region 15, in writing, within 20 days fromthe date of the receipt of this Trial Examiner's Order, what steps Respondent hastaken to comply herewith.It is further recommended that unless, within 20 days from the date of the receiptof the Trial Examiner's Order, the Respondent shall notify the said Regional Direc-tor, in writing, that it will comply with the foregoing Recommended Order,I° theNational Labor Relations Board issue an Order requiring Respondent to take theaforesaid action.is In the event" that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOTdiscourage membership in, or activities on behalf of,Retail,Wholesale and Department Store Union,AFL-CIO,or any other labor organi-zation of our employees,by discharging,or failing or refusing to reinstate,employees,or in any other manner discriminating against them in regard to,their hire or tenure of employment or any term or condition of employmentWE WILL NOTrefuse to reinstate or rehire any employee because they havefiled unfair labor practice charges against us, before the National Labor Rela-tions Board.WE WILL NOTinterrogate or threaten economic retaliation if any employeeengages in organizational activities,in a manner violative of Section 8(a) (1) ofthe Act.WE WILL NOTpromulgate or enforce any rule which prohibits our employees.during nonworking time, from engaging in solicitation,discussing union activi-ties,or distributing literature on behalf of Retail,Wholesale and DepartmentStore Union,AFL-CIO, orany other labor organization.WE WILL NOT threaten or refuse to bargain in good faith or to sign a collective-bargaining agreement,when agreement is reached,in a manner violative ofSection 8 (a) (1) of the Act.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, to join or assist theaforementioned or any other labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.WE WILL offer to Marguerite Elizabeth Goodwin immediate and full rein-statement to her former or substantially equivalent position,without prejudiceto her seniority and other rights and privileges,and make her whole for anyloss of pay suffered as the result of the discrimination against her.All our employees are free to become or remain,or to refrain from becoming orremaining members of a labor organization of their own choosing.WHITFIELD PICKLE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees maycommunicatedirectly with the Board'sRegionalOffice, T-6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396, if they have any questions concerning this notice orcompliance with its provisions.Ron Kvarfordt d/b/a Fred & Sons O. K. Rubber WeldersandLodge No. 1933,International Associationof Machinists, AFL-CIO.CaseNo. 19-CA-2696.March 5, 1965DECISION AND ORDEROn June 15, 1964, Trial Examiner E. Don Wilson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices, and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Decision.Thereafter, theRespondent filed exceptions to the Decision with supporting argu-ments.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions and supporting arguments, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner except as modifiedherein.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts, asitsOrder the Order recommended by the Trial Examiner andorders that Respondent, Ron Kvarfordt d/b/a Fred & Sons O.K.RubberWelders,Pocatello,Idaho, his agents, successors, andassigns, shall take the action set forth in the Trial Examiner'sRecommended Order, with the following modifications :1.Substitute the following as paragraph 1(a) in the Recom-mended Order :"Refusing, upon request, to bargain with Lodge No. 1933, Inter.national Association of Machinists, AFL-CIO, as the representativeof all of Respondent's employees at his place of business in Pocatello,Idaho, excluding guards, professional employees, and supervisorswithin the meaning of the Act."151 NLRB No. 51.